Citation Nr: 0908304	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-18 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
post-operative status of the left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The veteran had active service from November 1986 to April 
1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran's representative has raised the issue of 
entitlement to secondary service connection for bilateral pes 
planus.  This issue is REFERRED to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran does not experience ankylosis of the ankle in 
plantar flexion between 30 and 40 degrees or in dorsiflexion 
between 0 and 10 degrees.

2.  The veteran has a superficial scar on the lateral left 
ankle that is painful upon examination.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent 
for the veteran's post-operative status of the left ankle are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.59, 4.71a, Diagnostic Codes 5270, 5271 
(2008).  

2.  The criteria for a rating of 10 percent, but no higher, 
for a superficial scar on the lateral left ankle, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.59, 4.118, Diagnostic Code 7804 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the 
veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
veteran's claim for an initial rating higher than 20 percent 
for post-operative status of the left ankle arises from his 
disagreement with the initial evaluation following the grant 
of compensation under 38 U.S.C.A. § 1151.  It has been held 
that once a claim is granted, the claim is substantiated and 
additional notice is not required.  Any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated service 
treatment records and VA outpatient records with the claims 
folder.  Additionally, the veteran was afforded VA 
examinations in February 2004 and November 2006.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced by the Board's 
adjudication of the claim.  


II.  Entitlement to an Initial Rating Higher Than 20 Percent 
for Post-Operative Status of the Left Ankle

Compensation for post-operative status of the left ankle was 
established by a February 2004 rating decision, at which time 
a 20 percent rating was assigned, effective from June 2003.  
The veteran was awarded benefits for his left ankle 
disability under authority of 38 U.S.C.A. § 1151, as a result 
of surgery completed by a VA Medical Center in June 2003.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Board notes that the appeal for a higher evaluation 
arises from the initial rating decision, which established 
compensation for the post-operative status of the left ankle 
and assigned the initial disability evaluation.  Therefore, 
the entire rating period is to be considered, including the 
possibility of staged ratings (i.e., separate ratings for 
separate periods of time) based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran is currently rated at 20 percent, the highest 
rating available under 38 C.F.R. § 4.71a Diagnostic Code 
5271.  A rating of 20 percent is warranted when there is 
marked limited motion of the ankle.  38 C.F.R. § 4.71a 
Diagnostic Code 5271 (2008).  

The veteran is seeking an increased rating.  A rating of 30 
percent is warranted, under Diagnostic Code 5270, when there 
is ankylosis of the ankle in plantar flexion between 30 and 
40 degrees or in dorsiflexion between 0 and 10 degrees.  
38 C.F.R. § 4.71a Diagnostic Code 5270 (2008).  

The veteran was afforded a VA examination in February 2004.  
The veteran reported constant pain with his ankle, and when 
he walked without a walking boot, the pain was severe.  
During the examination, the veteran had a limited range of 
motion of 15 degrees dorsiflexion and 20 degrees plantar 
flexion.  There were healed surgical scars measuring 
approximately 6 centimeters on either side of the ankle.  The 
scar on the lateral aspect of the foot was tender to touch.  
The examiner reported that the soft tissues appeared in good 
condition.

VA outpatient records indicate that the veteran received 
treatment for his left ankle disability.  In June 2006, the 
veteran reported he is never completely pain free, he cannot 
jump or run, and he feels pain when climbing stairs.  The 
veteran was previously given custom-made inserts, and was 
placed on a desensitizing program.

The veteran was afforded the most recent VA examination in 
November 2006.  During the examination, the veteran indicated 
that his condition had worsened since the previous 
examination.  The veteran reported that his ankle becomes 
worse with prolonged standing or walking for periods of two 
hours, but denied additional weakness or additional 
restricted range of motion during flares.  The veteran also 
reported marked limitation of recreational activities due to 
his ankle disability.  The veteran indicated that he does use 
a cane intermittently and uses inserts for his feet that have 
helped his ankle, but does not wear an ankle brace.  The 
examiner described the veteran as having a normal gait.  
Examination revealed minimal swelling over the left ankle.  
There was a 7-centimeter horizontal scar on the left lateral 
ankle region that was exquisitely tender to touch.  The scar 
was nonadherent to underlying tissue, intact, but of 
hypersensitivity to palpation with increased pain.  The 
examiner stated that the scar did not affect joint range of 
motion.  Range of motion for the ankle revealed a 
dorsiflexion of 15 degrees with pain at 15 degrees and 
plantar flexion of 20 degrees, with pain at 20 degrees.  
There was no additional weakness, fatigability, 
discoordination, additional restricted range of motion or 
functional impairment following repetitive stress testing 
against resistance involving the left ankle.  VA outpatient 
treatment records associated with the file and dated from 
2004 through 2006 provide essentially the same information. 

The Board has considered the full history of the veteran's 
post-operative status of the left ankle.  A rating higher 
than 20 percent is not warranted because the veteran does not 
have ankylosis of the ankle with plantar flexion between 30 
and 40 degrees or with a dorsiflexion between 0 and 10 
degrees.  The veteran does not have ankylosis of the ankle.  
Although limited, the veteran was able to have a range of 
motion, with a dorsiflexion of 15 degrees and a plantar 
flexion of 20 degrees.

The Board has additionally considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 
4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that 
the veteran contends his disability is essentially manifested 
by pain.  Under 38 C.F.R. § 4.59, painful motion is 
considered limited motion even though a range of motion is 
possible beyond the point when pain sets in.  Hicks v Brown, 
8 Vet. App. 417, 421 (1995).  VA must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of  38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system  that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App.  202 (1995).  For a 30 percent 
evaluation, there must be ankylosis of the ankle in plantar 
flexion that must be limited between 30 and 40 degrees or in 
dorsiflexion limited between 0 and 10 degrees.  While the 
veteran did experience pain during dorsiflexion, he was able 
on examination to have a dorsiflexion of 15 degrees with pain 
at 15 degrees and a plantar flexion of 20 degrees, with pain 
at 20 degrees.  Although the veteran's range of motion is 
limited by pain, he does not have ankylosis, which is 
required to warrant a 30 percent evaluation under Diagnostic 
Code 5270.  Also, there was no additional weakness, 
fatigability, discoordination, additional restricted range of 
motion or functional impairment following repetitive stress 
testing against resistance involving the left ankle.  Thus, 
the Board finds that a 20 percent evaluation, even 
considering the principles of 38 C.F.R. § 4.40 and § 4.45, 
fully and appropriately contemplates the degree of limited 
plantar flexion and dorsiflexion that would exist during 
periods of exacerbation.  

Accordingly, the veteran does not meet the criteria to 
warrant an initial disability rating higher than 20 percent 
under Diagnostic Codes 5270 and 5271 for his orthopedic 
symptoms.

Although the veteran is not entitled to an initial disability 
rating higher than 20 percent for his post-operative left 
ankle orthopedic symptoms, he is entitled to a 10 percent 
rating based on his left ankle superficial scar.

A rating of 10 percent is warranted, under Diagnostic Code 
7804, when there is a superficial scar that is painful on 
examination.  38 C.F.R. § 4.118 Diagnostic Code 7804 (2008).  
A superficial scar is one not associated with underlying soft 
tissue damage.  Id.  As stated previously, the VA 
examinations in February 2004 and November 2006 indicated the 
veteran has a 7-centimeter horizontal scar on the left 
lateral ankle region that is tender to touch.  The scar is 
nonadherent to underlying tissue, intact, but of 
hypersensitivity to palpation with increased pain.  The scar 
does not affect joint range of motion.  As the scar is 
superficial and painful upon examination, a 10 percent 
disability rating is warranted.  This is the highest rating 
provided under Diagnostic Code 7804.  The other codes under 
38 C.F.R. § 4.118 which provides a schedule of ratings 
associated with the skin do not provide a basis for an 
increased evaluation.  Accordingly, a separate rating for a 
post operative scar of the left ankle is awarded.  

ORDER

Entitlement to an initial rating higher than 20 percent for 
post-operative status of the left ankle is denied.

A separate rating of 10 percent for a superficial scar on the 
lateral left ankle is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


